J. S29040/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                  v.                   :
                                       :
NAADIR HANIF ABDUL-ALI,                :          No. 1256 EDA 2017
                                       :
                       Appellant       :


       Appeal from the Judgment of Sentence, November 15, 2016,
          in the Court of Common Pleas of Montgomery County
            Criminal Division at No. CP-46-CR-0008102-2015


BEFORE: BENDER, P.J.E., LAZARUS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED SEPTEMBER 10, 2019

     Naadir Hanif Abdul-Ali appeals from the November 15, 2016 judgment

of sentence of life imprisonment plus a consecutive term of 10 to 20 years’

imprisonment imposed after a jury found him guilty of second-degree murder,

burglary, aggravated assault, criminal trespass, simple assault, and five

counts of criminal conspiracy.1 After careful review, we affirm the judgment

of sentence.

     The trial court summarized the relevant facts of this case as follows:

           On Wednesday, September 23, 2015, after enduring
           weeks of physical and emotional abuse from
           [a]ppellant,    eighteen   (18)     year     old
           Egyniah Muhammad, ended their relationship and
           returned to live in her parents’ home in Lower
           Moreland Township, Montgomery County.      After

1 18 Pa.C.S.A. §§ 2502(b), 3502(a)(1),          2702(a)(1),   3503(a)(1)(ii),
2701(a)(3), and 903(a), respectively.
J. S29040/19


          spending the next four (4) days trying unsuccessfully
          to convince Egyniah to come back to him, [a]ppellant
          told her, “If we can't be together, somebody got to
          go.”[Footnote 11] Egyniah’s older sister corroborated
          that conversation.

                [Footnote 11]    A download of Egyniah’s
                cellular phone    revealed nineteen (19)
                phone calls      between Egyniah and
                [a]ppellant on    Sunday, September 27,
                2015.

          At approximately 7 p.m. on Sunday, September 27,
          2015, [a]ppellant removed his grandmother’s black
          Toyota Camry sedan from its parking spot in a
          Philadelphia garage on Upsal Street and drove two (2)
          of his coconspirators out to Egyniah’s home. The
          three men drove back to Philadelphia, where they
          picked up a fourth man, and returned to Egyniah’s
          home.

          At approximately 11:00 p.m., Kevin Brown and his
          wife, Cassandra Brock, were preparing to go to sleep
          in the second floor bedroom of their home. Their son,
          Symir Brown, had just left the house through the back
          door to walk to the local Wawa where he worked the
          night shift. Also in the house with them were their
          daughters, Ruquaiyyah and Egyniah, along with
          Egyniah’s baby son.         As Egyniah entered the
          downstairs kitchen to throw out an ice cream
          container, she saw a masked man outside the back
          door. She thought she recognized the masked man
          as     [a]ppellant’s    close   friend,    codefendant
          Desmond Smith (“Smith”). Egyniah quickly locked
          the inside door and ran up to the second floor to alert
          her family to an intruder before hiding in her bedroom
          closet with her baby son. Egyniah’s father confronted
          the intruders at his bedroom door. Kevin Brown yelled
          at his wife to climb out through the window out onto
          the roof, which she did. One of the intruders fired
          several shots from a .22 caliber handgun through the
          bedroom door, with one bullet striking Mr. Brown in
          the throat, fatally wounding him. Cassandra Brock
          heard a noise as she watched her husband stumble


                                   -2-
J. S29040/19


            out of the second story window and fall into the
            bushes below. Appellant and his codefendants fled
            the house from the back door, jumped into the black
            Toyota sedan and drove away with the lights off. After
            driving less than one (1) block, [a]ppellant stopped
            the car and told his coconspirators “Got to go back
            there. The job’s not finished.” The other three (3)
            men told [a]ppellant to drive away.         Appellant
            returned his grandmother’s car to its parking spot in
            the Philadelphia garage before going their separate
            ways.

            Paul Hoyer, M.D. performed the autopsy on
            Kevin Brown on September 28, 2015, and determined
            the fifty-four (54) year-old’s manner of death to be
            homicide. Based on the evidence gathered from
            witnesses and surveillance video, detectives focused
            their investigation on [a]ppellant, Desmond Smith,
            Abdurrahman Amin and Majahid Mathews. Detectives
            obtained a warrant for [a]ppellant’s arrest along with
            his codefendants on October 1, 2015. Detectives
            arrested codefendant Smith early in the morning at
            his residence in Philadelphia on October 2, 2015. On
            the same day, Detective Gregory Henry took
            codefendant Smith’s statement in which he implicated
            [a]ppellant at the Montgomery County Detective
            Bureau. Codefendant Mujahid Mathews (“Mathews”)
            also gave a statement to police implicating
            [a]ppellant.

            Appellant turned himself in to the Lower Moreland
            Township Police Department at approximately
            10:00 p.m. on October 7, 2015. Detective Henry read
            and explained [a]ppellant’s Constitutional Rights and
            obtained a waiver at 11:07 p.m. Appellant proceeded
            to give a statement to the detectives implicating
            himself in the homicide. At 7:01 a.m. on October 8,
            2015, [a]ppellant declined to give his consent to
            videotaping his statement.

Trial court opinion, 7/11/18 at 2-6 (citations to notes of testimony and

additional footnotes omitted).



                                    -3-
J. S29040/19

        Appellant was charged with second-degree murder and related offenses

in connection with this incident and ultimately proceeded to a jury trial on

July 5, 2016.       Following an 11-day trial, the jury found appellant guilty of

second-degree murder, burglary, aggravated assault, criminal trespass,

simple assault, and five counts of criminal conspiracy. Appellant was found

not guilty of firearms not to be carried without a license and two counts of

possessing instruments of crime.2 As noted, appellant was sentenced to life

imprisonment plus a consecutive term of 10 to 20 years’ imprisonment on

November 15, 2016. Appellant filed timely post-sentence motions that were

denied by the trial court on March 22, 2017. This timely appeal followed.3

        Appellant raises the following issues for our review:

              I.      Did the trial court err in permitting the
                      Commonwealth      to   introduce    testimony
                      concerning an August 2015 alleged sexual
                      assault between [a]ppellant and co-defendant
                      Desmond Smith against the decedent’s
                      daughter as res gestae evidence and/or
                      motive for the home invasion resulting in the
                      decedent’s death?

              II.     Did the trial court err in failing to grant
                      [a]ppellant’s motion for a mistrial after
                      co-defendant Abdurrahman Amin pleaded guilty
                      mid-trial?

2   18 Pa.C.S.A. §§ 6106(a)(1) and 907(a) and (b), respectively.

3  Following an extension, appellant complied with the trial court’s
Pa.R.A.P. 1925(b) order and filed his “concise” statement on June 6, 2018,
raising 17 multi-layered issues. Thereafter, on June 20, 2018, the trial court
denied appellant’s request for an extension of time to file a supplemental
Rule 1925(b) statement.       On July 11, 2018, the trial court filed its
comprehensive Rule 1925(a) opinion disposing of all of appellant’s claims.


                                        -4-
J. S29040/19



            III.   Did the trial court err in permitting the
                   Commonwealth to introduce non-testifying
                   co-defendant     Desmond     Smith’s    redacted
                   statement that expressly implicated [a]ppellant
                   in the sexual assault and burglary in violation of
                   Bruton [v. United States, 391 U.S. 123
                   (1968)?]

Appellant’s brief at 3.4

      Appellant’s first and third claims on appeal concern the admissibility of

evidence.

            Questions concerning the admissibility of evidence are
            within the sound discretion of the trial court . . . [and]
            we will not reverse a trial court’s decision concerning
            admissibility of evidence absent an abuse of the trial
            court's discretion. An abuse of discretion is not merely
            an error of judgment, but is rather the overriding or
            misapplication of the law, or the exercise of judgment
            that is manifestly unreasonable, or the result of bias,
            prejudice, ill-will or partiality, as shown by the
            evidence of record. [I]f in reaching a conclusion the
            trial court over-rides [sic] or misapplies the law,
            discretion is then abused and it is the duty of the
            appellate court to correct the error.

Commonwealth v. Belknap, 105 A.3d 7, 9-10 (Pa.Super. 2014) (citations

and internal quotation marks omitted; brackets in original), appeal denied,

117 A.3d 294 (Pa. 2015).

      Likewise, “[o]ur standard of review for the denial of a motion for a

mistrial is limited to assessing whether the trial court abused its discretion.”




4 Appellant has not briefed the remaining 14 issues raised in his Rule 1925(b)
statement and has, therefore, abandoned them on appeal.


                                      -5-
J. S29040/19

Commonwealth v. Scott, 146 A.3d 775, 778 (Pa.Super. 2016) (citation

omitted), appeal denied, 166 A.3d 1232 (Pa. 2017).

      Here, the trial court authored a comprehensive, 44-page opinion that

thoroughly addressed and disposed of all of appellant’s claims on appeal.

Specifically, the trial court found, inter alia, that testimony concerning the

August 2015 sexual assault of Egyniah by appellant and codefendant Smith

was relevant to establish: the res gestae of the case; “why Egyniah left him

and moved back in with her parents”; and appellant’s motive for seeking

revenge upon Egyniah and her family by engaging in the September 27, 2015

home invasion that resulted in the murder of her father.        (See trial court

opinion, 7/11/18 at 30-34.) The trial court reasoned that any prejudice that

resulted from the introduction of this “prior bad acts” evidence was cured by

its limiting instructions to the jury. (Id. at 34.)

      The trial court also found that appellant’s contention that he was entitled

to a mistrial after codefendant Amin entered an open guilty plea to

third-degree murder at the close of the fifth day of trial is unavailing. (Id. at

30.) In reaching this conclusion, the trial court reasoned that:

            1) codefendant Amin’s statement to police did not
            implicate himself or any of his codefendants;
            2) Counsel for codefendant Amin deferred to his
            client’s decision on which potential jurors to strike;
            3) both codefendant Amin and codefendant Smith
            rejected a plea offer on Wednesday, July 6, 2016;
            4) on Friday, July 8, 2016, Amin’s Counsel asked the
            Commonwealth for a plea offer; [5)] Deputy District
            Attorney McGoldrick did not participate in the plea
            negotiations, and [6)] codefendant Amin absolutely


                                       -6-
J. S29040/19


            and unequivocally refused to cooperate with the
            Commonwealth.

Id. at 29-30.5

      Lastly, it is clear from the trial court’s opinion that appellant’s contention

that codefendant Smith’s statement, which implicated him in the August 2015

sexual assault of Egyniah and the September 27, 2015 home invasion, was

inadmissible under Bruton,6 is meritless. (See trial court opinion, 7/11/16 at


5 We further note that the record reflects that codefendant Amin pled guilty
outside the presence of the jury, and the jury was never informed of his guilty
plea. Additionally, the trial court gave a limiting instruction to the jury before
testimony resumed on July 12, 2016, cautioning them that they were not to
draw any conclusions from codefendant Amin’s absence from the remainder
of the trial, and should not consider it as evidence of the guilt of appellant and
codefendant Smith. (See notes of testimony, 7/12/16 at 19-20.) Courts in
this Commonwealth have long recognized that “when examining the potential
for undue prejudice, a cautionary jury instruction may ameliorate the
prejudicial effect of the proffered evidence.” Commonwealth v. Hairston,
84 A.3d 657, 666 (Pa. 2014), cert. denied, 135 S.Ct. 164 (2014) (citations
omitted).      Jurors are presumed to follow the trial court’s instructions.
Commonwealth v. Elliott, 80 A.3d 415, 445 (Pa. 2013), cert. denied, 135
S.Ct. 50 (2014).

6 In Bruton, the United States Supreme Court recognized that a defendant is
deprived of his rights under the Confrontation Clause when his non-testifying
codefendant’s confession naming him as a participant in the crime is
introduced at trial, even if the jury is instructed to consider that confession
only against the codefendant. Bruton, 391 U.S. at 135-136.

            Following Bruton, the U.S. Supreme Court has
            approved redaction and a limiting instruction as a
            means of eliminating the possible spillover prejudice
            arising from the admission of a non-testifying
            codefendant’s confession against that codefendant at
            a joint trial. Bruton and its progeny establish Sixth
            Amendment norms governing state criminal trials,
            and this Court has had ample opportunity to consider
            and apply the precepts. In our own implementation


                                       -7-
J. S29040/19

35-36.) As noted by the trial court, at trial “[t]he Commonwealth moved for

the admission of codefendant Smith’s [s]tatement without objection.” (Id. at

35 n.18.) Moreover, Smith’s redacted statement at trial did not give rise to a

Bruton violation because it did not explicitly reference or incriminate

appellant in any way, and prejudicial effect of this statement was ameliorated

by the trial court’s cautionary instruction to the jury that this statement could

only be considered as evidence against Smith and no one else. (See notes of

testimony, 7/18/16 at 190-191; see also Hairston, 84 A.3d at 666.)

      Following our careful review of the record, including the briefs of the

parties and the applicable law, we discern no error on the part of the trial

court in reaching these conclusions.     Accordingly, we adopt the pertinent

portions of the well-reasoned opinion of the Honorable Thomas P. Rogers as

our own for purposes of this appellate review, and affirm on the basis of the

reasoning stated therein.

      Judgment of sentence affirmed.




            of this federal law, we have explained that the
            challenged codefendant’s statement must be
            incriminating on its face and that redactions involving
            the substitution of neutral pronouns . . . instead of
            names or other obvious methods of deletion, do not
            obviously identify the other codefendants.

Commonwealth v. Daniels, 104 A.3d 267, 294 (Pa. 2014) (citations
omitted).


                                      -8-
J. S29040/19



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 9/10/19




                          -9-
                                                                   Circulated 08/23/2019 02:33 PM
                                                                 OPINION


      IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY,
                          PENNSYLVANIA
                        CRIMINAL DIVISION



COMMONWEALTH OF PENNSYLVANIA                            SUPERIOR COURT
                                                        NO. 1256 EDA 2017
                           v.
                                                        TRIAL COURT
NAAOIR HANIF ABDUL-ALI                                  NO. 8102-2015




ROGERS, J.                                              JULY 11, 2018


                                       OPINION


I.         INTRODUCTION

           Following deliberations at the close of an eleven (11) day trial, a jury

convicted Naadir Abdul-Ali (" Appellant") on one ( 1) count each of murder

in the second degree, 1 criminal conspiracy to commit murder.? burglary.>

criminal conspiracy to commit burglary," aggravated assault.f criminal

conspiracy to commit aggravated assault.s simple assault." criminal


I
     18· Pa.C.S.A. § 2502(b).
                                                                                 �
                                                                                 c:,
2                                                                                               3:
     18 Pa.C.S.A. § 903(a)( 1 )(2).                                              co
                                                                                                0
                                                                                 c.....         z         C")
                                                                                c::
                                                                                r-
                                                                                                -1
                                                                                               C)
                                                                                                          r-
                                                                                                          r.1
3
     18 Pa.C.S.A. § 3502(a)( I )(i).                                                      "'l:100�
                                                                                          ,,, ::.r....,
                                                                                          2rr-i.,,o
                                                                                          2�--�
4
    18 Pa.C.S.A. § 903(a)(l)(2).                                                :za       >-conspiracy to commit simple assault.s criminal trespass.? and criminal

conspiracy to commit criminal trespass 10. The jury acquitted Appellant on

one (1) count each of firearms not to be carried without a license,

possessing instruments of crime and possessing instruments of crime -

possession of weapon.

          The undersigned imposed the mandatory life sentence without

parole on count 1, second degree murder and a consecutive term of ten

( 10) to twenty (20) years' imprisonment on count 2, criminal conspiracy to

commit murder.             The court entered a determination of guilt without

further penalty on counts 3 through 15.                     Appellant now appeals to the

Superior Court of Pennsylvania ("Superior Court") from this judgment of

sentence.



11.       FACTS AND PROCEDURAL HISTORY

          The relevant facts in the light most favorable to the Commonwealth

and the procedural history underlying this appeal are as follows.                           On

Wednesday, September 23, 2015, after enduring weeks of physical and

emotional        abuse      from      Appellant,       eighteen   (18)   year   old    Egyniah

Muhammad, ended their relationship and returned to live in her parents'

home in Lower Moreland Township, Montgomery County.                                   {Notes of
8
    18 Pa,C.S.A. § 903(a)(l )(2).

9
    18 Pa.C.S.A. §3503(a)( I )(ii).

1018   Pa.C.S.A. § 903(a)(l)(2).



                                                   2
Testimony ("N.T.) Trial, 7 /7 / 16, at 66, 72-73, 76, 86, 88, 93-96, 98). After

spending the next four (4) days trying unsuccessfully to convince Egyniah

to come back to him, Appellant told her, "If we can't be together,

somebody got to go." (Id. at 99-100). 11 Egyniah 's older sister corroborated

that conversation. (N.T. Trial, 7 /8/ 16, at 21-22).

             At approximately 7 p.m. on Sunday, September 27, 2015, Appellant

removed his grandmother's black Toyota Camry sedan from its parking

spot in a Philadelphia garage on Upsal Street and drove two (2) of his

coconspirators out to Egyniah's home.          (N.T. Trial, 7 / 11/ 16, at 76-79).

The three men drove back to Philadelphia, where they picked up a fourth

man, and returned to Egyniah's home. (Id. at 79-81).

             At approximately 11:00 p.m., Kevin Brown and his wife, Cassandra

Brock, were preparing to go to sleep in the second floor bedroom of their

home. (N.T. Trial, 7 /7 / 16, at 260). Their son, Symir Brown, had just left

the house through the back door to walk to the local Wawa where he

worked the night shift. (Id. at 109). Also in the house with them were their

daughters, Ruquaiyyah and Egyniah, along with Egyniah's baby son. (Id.

at 106, 258-59). As Egyniah entered the downstairs kitchen to throw out

an ice cream container, she saw a masked man outside the back door.

(Id. at 109-10).          She thought she recognized the masked man as

Appellant's close friend, codefendant Desmond Smith ("Smith"). (Id. at
11
   A download of Egyniah's cellular phone revealed nineteen (19) phone calls between
Egyniah and Appellant on Sunday, September 27, 2015. (Affidavit of Probable Cause,
l Oil II 5   at   5).



                                         3
110). Egyniah quickly locked the inside door and ran up to the second

floor to alert her family to an intruder before hiding in her bedroom closet

with her baby son. (Id. at 112-13, 268}. Egyniah's father confronted the

intruders at his bedroom door. (Id. at 260-61}. Kevin Brown yelled at his

wife to climb out through the window out onto the roof, which she did.

(Id. at 262-63). One of the intruders fired several shots from a .22 caliber

handgun through the bedroom door, with one bullet striking Mr. Brown in

the throat, fatally wounding him. (N.T. Trial, 7 /6/ 16, at 168; 7 /8/ 16, at

121, 147-48; 7 / 11/ 16, at 83).    Cassandra Brock heard a noise as she

watched her husband stumble out of the second story window and fall

into the bushes below.     (N.T. Trial, 7 /7 / 16, at 264).   Appellant and his

codefendants fled the house from the back door, jumped into the black

Toyota sedan and drove away with the lights off.        (N.T. Trial, 7 /8/ 16, at

42-44; 7 / l 1 / 16, at 83-84). After driving less than one ( 1) block, Appellant

stopped the car and told his coconspirators "Got to go back there.            The

job's not finished." (Id. at 84). The other three (3) men told Appellant to

drive away. (Id.). Appellant returned his grandmother's car to its parking

spot in the Philadelphia garage before going their separate ways.           (Id. at

85-87; N.T. Trial, 7 / 12/ 16, at 123, 149, 154-55; Commonwealth Exhibit

C-94, C-99).

      Paul Hoyer, M.D. performed the autopsy on Kevin Brown on

September 28, 2015, and determined the fifty-four (54) year-old's manner

of death to be homicide.          (N.T. Trial, 7 /8/ 16, at 118,     120,     127;



                                       4
  ·�
Cl.I•
0
�
:I      Commonwealth Exhibit C-60).              Based on the evidence gathered from

        witnesses and surveillance video, detectives focused their investigation on

        Appellant, Desmond Smith, Abdurrahrnan Amin and Majahid Mathews.12

        Detectives obtained a warrant for Appellant's arrest along with his

        codefendants on October 1, 2015. Detectives arrested codefendant Smith

        early in the morning at his residence in Philadelphia on October 2, 2015.

        On the same day, Detective Gregory Henry took codefendant Smith's

        statement in which he implicated Appellant at the Montgomery County

        Detective Bureau. (N.T. Trial, 7/12/16, at 58-59, 86-110; Commonwealth

        Exhibit C-94).      Codefendant Mujahid Mathews ("Mathews") also gave a

        statement to police implicating Appellant. (Id. at 43-46; Defense Exhibit-

        Abdul-Ali-6; N.T. Trial 7 / 11/ 16, at 89-90, 118, 140-46; Defense Exhibit-

        Smith-3).

               Appellant turned himself in to the Lower Moreland Township Police

        Department at approximately 10:00 p.m. on October 7, 2015.                    Detective

        Henry read and explained Appellant's Constitutional Rights and obtained

        a waiver at 11:07 p.m. (N.T. Hearing on Defendant Abdul-Ali's Motion to

        Suppress, 5/ 18/ 16; Commonwealth's Exhibit C-Abdul-Ali-3).                  Appellant

        proceeded to give a statement to the detectives implicating himself in the

        homicide. (Id.; Commonwealth's Exhibit C-Abdul-Ali-2). At 7:01 a.m. on

        12
            Codefendants Abdurrahman Amin and Mujahid Mathews grew up together and were
        close friends. (N.T. Trial, 7/11/16, at 70). Codefendant Mathews testified that Amin was
        related to Appellant, however, codefendant Mathews had not met Appellant or code fend ant
        Smith before Sunday, September 27, 2015. (Id. at 174, 204).



                                                   5
October 8, 2015, Appellant declined to give his consent to videotaping his

statement. (Id.; Commonwealth's Exhibit C-Abdul-Ali-5).

      Represented by Benjamin Cooper, Esquire ("Attorney Cooper"),

Appellant attended his preliminary hearing on November 4, 2015, where

he learned that codefendant Mathews had implicated him in the murder.

(MDJ Criminal Docket 0000340-2015).            Both Appellant and codefendant

Mathews were being housed at the Montgomery County Correctional

Facility ("MCCF").     (N.T. Trial, 7 / 11 / 16, at 90).   On November 5, 2015,

codefendant Mathews received a handwritten letter referencing his

cooperation with the investigation. (Id. at 90-94; Commonwealth Exhibit

C-87). Testing later revealed Appellant's latent fingerprint on that letter.

(N.T. Trial 7 / 13/ 16, at 128; Commonwealth Exhibit C-108). Codefendant

Mathews also received two (2) additional threatening handwritten notes

that he believed to be from Appellant on County prison letterhead. (N.T.

Trial, 7 / 11 / 16 at 91-94; Commonwealth Exhibits C-88 and C-89).

      On November 18, 2015, Attorney Cooper entered his appearance on

behalf of Appellant.     The Commonwealth filed a notice of joinder of the

codefendants' cases on December 31, 2015.              Attorney Cooper filed an

Omnibus Pre-Trial Motion on Appellant's behalf on February 18, 2016.

On April 12, 2016, Attorney Cooper filed several pre-trial motions,

including, a motion to suppress statements, a motion for a Daubert

hearing, a motion to compel disclosure of police notes which formed the

basis of opinion for the trajectory I ballistics analysis, a motion to exclude



                                          6
Lower Moreland Township jurors and a motion to sever. On April 15, the

Commonwealth filed several pre-trial motions, including, a motion in

litnine to introduce evidence of the defendants Abdul-Ali's and Smith's

prior bad acts, a motion in limine to admit defendant's letter to Mujahid

Mathews, a motion in limine to admit evidence of Defendant's refusal to

submit handwriting exemplar, a motion in limine to admit the 911 audio

recordings of Cassandra Brock and Ruquaiyyah Muhammad and a motion

in limine to introduce evidence of the Defendant's consciousness of guilt,

i.e., his refusal to provide handwriting samples.

       The undersigned presided over the hearing on Appellant's motion to

suppress his statement on May 18, 2016, and issued the court's Findings

of Fact and Conclusions of Law Pursuant to Rule 581 (I) of the

Pennsylvania Rules of Criminal Procedure on June 30, 2016. On May 19,

2016, the undersigned heard argument on Counsels' pretrial motions. On

June 22, 2016, the undersigned heard argument on Counsels' motions in

litnine.

       Appellant proceeded to trial on Tuesday, July 5, 2016.   Before the

jury had been empaneled that morning, codefendant Mathews pied guilty

to third-degree murder.   Jury selection began in the afternoon with the

court conducting uoir dire. The undersigned explained as follows:

       The Commonwealth in this case -- again, the Montgomery
       County District Attorney's Office -- has alleged that on or
       about Sunday, September 27, 2015, at approximately 11: 1 O
       p.m., at 2388 Philmont Avenue in Lower Moreland Township,
       the defendants, Desmond 0. Smith, Naadir Abdul-Ali, and



                                      7
                 Abdurrahrnan Amin, committed murder of the second degree
o;11
                 and related offenses.

       (N .T. Trial, 7 / 5/ 16, at 8).

                 The undersigned then asked whether any members of the panel had

       "heard or read anything about the facts of this case or have any

       knowledge about this case". (Id.). Eight members of the panel raised their

       numbered cards.          (Id.).     The court then asked those eight members

       whether having heard something about the case would affect them in

       rendering a fair and impartial verdict.          (Jd.).   No one raised their card.

       (/d.)..   However, none of those panel members were seated on the eventual

       Jury. (Id. at 141-42).

                 Deputy District Attorney McGoldrick explained the Commonwealth's

       theory of the case in his opening statement.                   The Commonwealth

       contended that Appellant wanted to exact revenge when his "wife" left him

       and he rounded up his codefendants and broke into Egyniah's home to

       commit a burglary.           According to the Commonwealth, all four were

       coconspirators and accomplices as they entered with masks and guns

       with the intent to assault the people inside that home.

                 On Wednesday, July 6, 2016, the Commonwealth placed its current

       offer to codefendants Smith and Amin on the record outside the presence

       of the jury.     Both declined to accept the Commonwealth's offer.             (N.T.

       Trial, 7 /6/ 16, at 16).          In addition, Counsel submitted an agreed upon

       proposed limiting jury instruction regarding the prior bad acts testimony




                                                   8
        on July 7, 2016 (N.T. Trial, 7 /7 / 16, at 6-7), which the court marked as

        Joint Exhibit J-1 (Id. at 64).     The Commonwealth then presented the

        testimony of Egyniah Muhammad .
.....         Prior to Egyniah's testimony regarding an alleged sexual assault by

        Appellant and codefendant Smith, the court read the jointly prepared and

        agreed upon limiting instruction.       (Id. at 74-75).   Egyniah testified that

        although she loved Appellant, she did not agree to or want to engage in

        sexual activity with codefendant Smith, a man she barely knew, and was

        forced to do so at gunpoint by Appellant. (Id. at 76, 78- 79). Following her

        direct testimony and before Counsel's cross-examination, Attorney Cooper

        made an oral motion to introduce photographs as follows:

              I provided the      Court with four documents.         They are
              photographs of     Ms. Muhammed. Some, I believe, are self-
              photographs, or    selfies, and she's dressed I would describe as
              provocatively.     These materials were recovered from the
              telephone of Mr.   Ali which was provided to us in discovery.

        (Id. at 129-30).   Attorney Cooper confirmed that the text message from

        Egyniah to Appellant that accompanied the photographs applied only to

        Appellant. (Id. at 131). Deputy District Attorney McGoldrick objected to

        the introduction of the photographs based on relevance and described it

        as an effort to discredit Egyniah's morals.          (Id.).   The court denied

        Appellant's request. (Id. at 131-32).

              The Commonwealth presented the testimony of several other

        witnesses as well, including that of Sean Creedon, a neighbor of Kevin

        Brown and his family.       (N.T. Trial, 7 /8/ 16, at 40-68).      Mr. Creedon



                                                9
 . , ..
fl.•·
n
Ill
;::J      testified that at approximately 11:00 p.m. on Sunday, September 27,

          2015, he was watching Sunday Night Football on television when he heard

          what he thought were four (4) gunshots. (Id. at 41). Mr. Creedon got up

          and went to a second floor window to see where the gunshots were coming

          from.    (Id. at 42).   He explained that as he looked out his window he

          eventually saw the back door to Kevin Brown's house across the street

          open and four (4) males run out the back towards his own house, get into

          a dark four-door sedan in front of his house and drive away without its

          headlights on. (Id. at 42-45). Mr. Creedon described the driver as stockier

          than the other three and wearing a gray hooded sweatshirt. (Id. at 43-45).

          Another neighbor, Joseph Reynolds, Jr., testified that when he looked out

          his .hall window after hearing gunshots at approximately 11:09 p.m. on

          September 27, 2015, he saw three (3) or four (4) people run out the back

          door of Kevin Brown's house and down some steps. (Id. at 70- 72).

             ·    On July 11, 2016, codefendant Mathews testified, implicating

          himself in the home invasion as well as his three codefendants.        (N .T.

          Trial, 7 / 11/ 16, at 80-83, 85). After the jury had been dismissed for the

          day, codefendant Amin entered an open guilty plea to third degree murder

          and related offenses.     (N.T. Open Guilty Plea, 7 / 11/ 16).   Outside the

          presence of the jury, on Tuesday morning, July 12, 2016, Attorney Cooper

          made an oral motion for mistrial based on codefendant Amin's guilty plea

          after Amin's Counsel had participated in jury selection, had not made an

          opening statement and did not cross examine codefendant Mathews.



                                                10
rt.t:
n
Ill
;:I        .   Following brief argument on the oral motion for a mistrial, the jury

        entered the courtroom, at which time the undersigned gave the following

        limiting jury instruction as agreed upon by Counsel:

                     Members of the jury, you will note this morning that
               one of the defendants, Abdurrahman Amin, is absent from
               these proceedings.
                     Now, I instruct you that you are to make no inferences
               and make no conclusions regarding his absence. You may
               not consider his absence as evidence of the guilt of the
               remaining defendants. It still remains the Commonwealth's
               burden to prove the remaining defendants guilty beyond a
               reasonable doubt.

        (N.T. 7/12/16, at 19-20).

               The undersigned conducted a hearing on the oral motion for a

        mistrial on Wednesday morning, July 13, 2016.           Codefendant Amin's

        attorney William R. McElroy, Esquire, and Deputy District Attorney

        McGoldrick testified at the hearing. After listening to all of the testimony

        and the arguments of Counsel, the court denied Attorney Cooper's motion.

               The   Commonwealth     introduced   additional   evidence,   including

        surveillance video, through other witnesses, which put Appellant in the

        Upsal Street parking garage wearing a gray hoodie sweatshirt at

        approximately 7:00 p.m. and again at 11:30 p.m. on September 27, 2015.

        (N.T. Trial, 7 /8/ 16, at 225, 230, 234, 253-64; Commonwealth Exhibit C-

        75, · C-76 and C-77).   The surveillance video also shows a dark Toyota

        Camry sedan exiting the garage at approximately 7:21 p.m. and re-

        entering the garage around 11 :27 p.m.        (Id. at 253-254).      Cellular

        telephone evidence demonstrated that Appellant's codefendant, Mathews



                                             11
fl.1;
n
pl
:I      and codefendant Amin's cell phones all traveled from Philadelphia around

        7:00 p.m. to the area of the crime scene, back to Philadelphia, and then

        later that night back to the area of the crime scene at around 11 :00 p.m.

        (N.T.    Trial,   7/14/16,     at   33-38,   39-42,   51-56,   59-62,     63-68;

        Commonwealth Exhibit C-115, C-116, C-117, C-118).

                After the Commonwealth rested on July 14, 2016, codefendant

        Smith presented, among other witnesses, the alibi testimony of his

        girlfriend Sallie Jackson. On cross-examination, the court permitted the

        Commonwealth to introduce evidence of Ms. Jackson's alleged dishonesty

        before a grand jury for the purpose of impeaching her credibility.         (N .T.

        Trial 7 / 14/ 16, at 275-276).

                At the charging conference, Attorney Cooper requested, among other

        things, that the court read a modified version of standard jury instruction

        Pa.SSJI (Crim) 4.13(a) on the failure to make prompt complaint in certain

        sexual offenses. (N.T. Trial, 7 / 18/ 16, at 8-11). The court determined that

        the instruction did not apply in this particular case and denied Appellant's

        request.     (Id. at 13-14).     However, the undersigned also stated that

        Attorney Cooper would be free to argue "the fact that the alleged sexual

        assault event occurred on a certain date; the alleged murder occurred on

        another date, and the sexual assault was never reported".        (Id.).   In his

        closing, Attorney Cooper argued that the jury should question Egyniah 's

        credibility because she never reported the alleged sexual assault.        (Id. at




                                                12
         32-35).     Finally, the court instructed the jury regarding, inter alia, the

         credibility of all of the witnesses. (Id. at 182-85).

              .   The jury returned from deliberations with their verdicts· on July 19,

         2016. The undersigned conducted a sentencing hearing on November 15,

         2016, and imposed the sentence set forth above.                     (N.T. Sentencing
......
         Hearing, 11/ 15/ 16, at 29-30).          Attorney Cooper filed a post-sentence

         motion raising two issues on November 25, 2016, which the court heard

         on December 14, 2016, and denied on March 22, 2017.

                  Appellant filed a notice of appeal on April                17, 2017.       The

         undersigned directed Appellant to file a Concise Statement of the Errors

         Complained of on Appeal ("Statement") pursuant to Pa.R.A.P. l 925(b) by

         order also docketed on April 17, 2017. On May 2, 2017, the Montgomery

         County Public Defender's Office filed a Motion for Extension of Time in

         Which to File Concise Statement asking the court to vacate its 1925(b)

         order until the notes of testimony were transcribed and then issue a new

         order granting Appellant ninety days to file a concise statement. (Motion,

         filed 5/2/ 17).13 On May 30, 2018, the Public Defender's Office requested

         an extension of time until June 6, 2018, to file a concise statement. The

         court granted the request by order docketed on June 1, 2018. Appellant

         finally filed his Statement on June 6, 2018.



         13
            The court reporter had completed the trial transcripts and sent a copy to the Public
         Defender's office and the District Attorney's office on October 27, 2016. (Official Court
         Reporter Transcription Invoice to Court Services dated I 0/27/16).



                                                    13
III..   ISSUES

        Appellant raises the following issues on appeal:

        1. [A-17)   The evidence was insufficient as a matter of law
        to find Appellant guilty of second degree murder or any of the
        related charges as there was no proof beyond a reasonable
        doubt Appellant fired the fatal shot.

        2. [A-15J The trial court erred in denying Appellantj'[s
        motion for judgment of acquittal. (See NT 7 / 18/ 16 am at 18-
        19).

        3. [A-16]    Appellant challenges the weight of the evidence as
        to all charges as per his post-sentence motion.

        4. [A-4]     The trial court erred in denying Appellant's
        suppression motion of his statements, in violation of his
        rights under the United States and Pennsylvania
        Constitutions. The statements should have been suppressed
        due to the delay between arrest, arraignment, processing and
        ability to contact counsel. (See NT 5/ 18/ 16; omnibus pre-
        trial motion of February 18, 2016; motion to suppress of April
        12, 2016; Order of June 30, 2016). The statement was
        coerced and the product of improper interrogation techniques,
        including but not limited to Appellant's mental health and age
        and the detectives failed to re-Mirandize Appellant after the
        break.

        5. [A-1]    The trial court erred in denying the motion to
        sever and the motion in opposition to joinder. (See Order
        June 20, 2016) The role of the other defendants, who
        ultimately pied guilty, caused prejudicial confusion of issues
        and defenses such that Appellant's right to a fair trial was
        impaired.

        6. [A-12) The trial court erred in denying Appellant's
        motion for a mistrial. (See NT 7 / 12/ 16 am at 7-18 and Order
        of July 13, 2016)

        7. (A-9]   The trial court erred in granting the motion to
        introduce prior bad acts of Appellant. Specifically, the trial
        court erred in admitting highly prejudicial testimony
        concerning alleged sexual assault. (See NT 7 /7 / 16 at 6)



                                      14
8. [A-2]     The trial court violated Appellant's right to
confrontation under the Sixth Amendment of the U.S.
Constitution and Article 1, Section 9 of the Pennsylvania
Constitution by admitting in joint trial the confession of a
non-testifying co-defendant that implicated Appellant as a
participant.   (See NT 7 / 19 / 16) The trial court erred in
allowing evidence through the statement of Desmond Smith
that identified Appellant through his relationship with
Egyniah Muhammad. (See NT 6/22/ 16 at 25) The trial court
erred in denying the defense proposed redaction to the term
"the other guy" because it identified Appellant.     (See NT
6/22/ 16 at 29); and the trial court erred in denying the
defense request to redact the statement "I saw him on the
news." (See NT 6/22/ 16 at 30).

9. [A-10]   The trial court erred in denying the motion to
introduce pictures of Egyniah Muhammad. (See Order of July
7,2016)

10. [A-14] The trial court erred in denying Appellant's
request for the jury to receive instruction regarding delay in
reporting rape. (See NT 7 / 18/ 16 at 11-13 and 239)

11. [A-3J    The     trial court   erred   in   granting    the
Commonwealth's Motion to preclude evidence of the
conviction of certain witnesses. (See NT 6/22/ 16 p. 64: 18-25;
p. 66: 12-16; p. 67: 9-20; Order of June 30, 2016). Joseph
Reynolds was convicted of Criminal Attempt and Theft by
Deception.     (See NT 6/22/ 16 at 70: 18-20).        Carlisha
Devereux was serving a probation sentence. (NT 6/22/ 16 at
7 3). These errors prevented Appellant from challenging the
witnesses' credibility.

 12. [A-13) The trial court erred in granting Commonwealth's
motion to admit [Appellant's] letter to Mujahid Matthews [sic].
(See Motion of April 15, 2016)

13. [A-5]   The   trial court   erred   m   granting  the
Commonwealth's motion to admit evidence of Appellant's
refusal to submit handwriting sample. (See Order June 24,
2016)

14. [A-11] The trial court erred in denying the motion to
exclude Lower Moreland jurors. (See Order July 8, 2016)




                              15
               15. [A-6]  The   trial  court  erred    in  granting   the
               Commonwealth's motion to admit the recordings of Cassandra
0:11           Brock and Rufuayyah [sic] Muhammed. (See Order June 24,
               2016)

                16. [A-7]   The   trial  court  erred   in    granting  the
               Commonwealth's motion to admit evidence of Sallie Jackson's
               alleged false testimony before the investigating grand jury.
               (See Order June 29, 2016)

               17. [A-8)    The trial court erred in denying Appellant's
               request for a Frye hearing. (See Order June 29, 2016)

       (Appellant's Statement, filed June 6, 2018).14



       IV. ·   DISCUSSION

               Following a painstaking review of the record, this court concludes

       that several of Appellant's issues were either not preserved or are overly

       vague and, thus, waived. In general, issues not preserved before the trial

       court are waived and cannot be raised for the first time on appeal.

       Pa. R.A.P. 302(a); Pa. R.A.P. 1925(b)(4)(vii). An appellant is also precluded

       from    arguing    a   new     legal    theory     for   the   first   time   on    appeal.

       Commonwealth v.          Truong,       36   A.3d    592,   598     (Pa.Super.      2012l(en

       banc)(citations omitted). ls


       14
          The court has reordered Appellant's issues for ease of disposition.          The original
       numbering system is noted in brackets.
       15
            The court also notes with disfavor the volume of issues raised after granting an
       extension of time to complete the Statement, many of which are vague or moot. Appellant,
       who was represented by the Montgomery County Public Defender's Office at the time,
       raised seventeen (17) numbered issues on appeal, some with subparts, with statements
       including "not intended to effect limitations on the scope of the statement of error" and
       reserving "the right lo amend". There is no right to amend a concise statement. Moreover,
       Appellant's claim that transcripts are rmssing, raised for the first time in this concise


                                                    16
            ·   Additionally, Pennsylvania appellate courts have held that a trial

        judge may find waiver and disregard any argument if a Rule 1925(b)

        statement is too vague.          Commonwealth v. Reeves, 907 A.2d                1, 2

        {Pa.Super. '.2006) {citation omitted). And finally, where events occur that

        eliminate a claim or controversy at any stage in the judicial process, the
1-4•,
        issue is rendered moot.       Commonwealth v. Edwards, 177 A.3d 963, 970

        (Pa.Super. 2018) (citing In re S.H., 71 A.3d 973, 976 (Pa.Super. 2013)).

                In his first two issues on appeal, Appellant contests the sufficiency

        of the evidence to support his conviction for second degree murder or any

        of the related charges "as there was no proof beyond a reasonable doubt

        Appellant fired the fatal shot." Appellant also challenges the denial of his

        Counsel's request for judgment of acquittal on the charges of conspiracy

        to commit murder at the close of evidence. Appellant's argument is flawed

        and. no relief is due.

                A motion for judgment of acquittal challenges the sufficiency
                of the evidence to sustain a conviction on a particular charge,
                and is granted only in cases in which the Commonwealth has
                failed to carry its burden regarding that charge.

        Commonwealth v. Duck, 171 A.3d 830, 835 (Pa.Super. 2017) (citation

        omitted); Commonwealth v. Fitzpatrick, 159 A.3d 562, 567 (Pa.Super.

        2017) (citation omitted).

                On a challenge to the sufficiency of the evidence, all evidence, and

        all reasonable inferences therefrom, must be viewed in the light most

        statement more than fourteen ( 14) months after first seeking an extension of time, is
        disingenuous at best.



                                                  17
V.1·
0
�      favorable to the Commonwealth as the verdict winner. Commonwealth v.

       Fortune, 68 A.3d 980, 983 (2013) (en bane) (citation omitted).           The

       appellate court is to consider all of the evidence received, whether or not

       the trial court's admission thereof was correct.           Commonwealth v.

       Sanders, 42 A.3d 325, 329 n.l (Pa.Super. 2012) (citing Commonwealth u.

       Reed, 605 Pa. 431, 436, 990 A.2d 1158, 1161 (2010)).            Further, the

       evidence must be considered in the aggregate, and not through the

       examination of isolated fragments.          Commonwealth u. Nixon, 801 A.2d

       1241, 1243 (Pa.Super. 2002} (citing Commonwealth u. Harper, 485 Pa.

       572, 403 A.2d 536 [5381 ( 1979)).

                In reviewing a sufficiency of the evidence claim, the standard to be

       applied is whether viewing all of the evidence admitted at trial in the light

       most favorable to the verdict winner, there is sufficient evidence to enable

       the factfinder to find every element of the crime beyond a reasonable

       doubt.     Commonwealth v. Matthew, 589 Pa. 487, 491, 909 A.2d 1254,

       1256-57 (2006) (citation omitted); Commonwealth v. Brown, 23 A.3d 544,

       559 (Pa.Super. 2011) (en bane) (citation omitted). In applying this test, the

       reviewing court may not weigh the evidence and substitute its judgment

       for that of the factfinder. Id.

             The Commonwealth may sustain its burden of proving every

       element of the crime beyond a reasonable doubt by means of wholly

       circumstantial evidence.     Commonwealth v. Ramtahal, 613 Pa. 316, 325,

       33 �.3d 602, 607 (2011) (citation omitted}; Commonwealth v. Martuscelli,



                                              \8
54 A.3d 940, 947 (Pa.Super. 2012) (citation omitted). While passing upon

the credibility of witnesses and the weight of the evidence produced, the

trier of fact is free to believe all, part or none of the evidence. Ramtahal,

supra; Martuscelli, supra (citation omitted).

      To sustain a conviction,         the Commonwealth      need   not have

presented evidence such as would preclude every possibility of the

defendant's innocence. Fortune, supra (citation omitted); Sanders, supra

(citation omitted).   Any doubts regarding a defendant's guilt may be

resolved by the jury unless the evidence is so weak and inconclusive that

as a matter of law no probability of fact may be drawn from the combined

circumstances. Fortune, supra; Sanders, supra.

      In this case, Appellant challenges the evidence adduced in support

of the conviction for second degree murder and conspiracy to commit

murder. The crime of murder of the second degree as it pertains to this

case is defined by statute as follows:

         (b) Murder of the second degree.--A criminal homicide
         constitutes murder of the second degree when it is
         committed while defendant was engaged as a principal or
         an accomplice in the perpetration of a felony.

                               *   *          *   *

         "Perpetration    of a felony." The act of the defendant in
         engaging in or   being an accomplice in the commission of,
         or an attempt     to commit, or flight after committing, or
         attempting to    commit robbery, rape, or deviate sexual
         intercourse by   force or threat of force, arson, burglary or
         kidnapping.




                                         19
18 Pa.C.S.A. § 2502(b) and (d).      Criminal conspiracy is statutorily

defined as:

      (a) Definition of conspiracy.--A person is guilty of conspiracy
      with another person or persons to commit a crime if with the
      intent of promoting or facilitating its commission he:

         ( 1) agrees with such other person or persons that they or
         one or more of them will engage in conduct which
         constitutes such crime or an attempt or solicitation to
         commit such crime; or

         (2) agrees to aid such other person or persons in the
         planning or commission of such crime or of an attempt
         or solicitation to commit such crime.

18 Pa.C.S.A. § 903(a).

      Instantly, at the charging conference on July 18, 2016, Attorney

Cooper requested a judgment of acquittal under Pa.R.Crim.P. 606(A)(2) for

the· charge of conspiracy to commit murder.              Counsel argued that the

Commonwealth had presented insufficient evidence to proceed on the

charge of conspiracy to commit murder when their theory of the case was

a conspiracy to commit burglary, i.e. assault, and not specifically to

commit murder.

      Initially,   this   argument   rs    belied   by    the   first   line   of the

Commonwealth's opening when Deputy District Attorney McGoldrick

quoted Appellant's statement to his former girlfriend and daughter of the

deceased on the very morning of his murder: "If we can't be together,

somebody got to go". The Commonwealth charged all four coconspirators

with second, not first degree murder. The Commonwealth then proceeded

to   introduce evidence      showing      that   after   Appellant      had    abused,

                                          20
       manipulated and threatened Egyniah for weeks, she left him to move back
o;,1   in with her parents.   The evidence also demonstrated that when he could

       not convince her to return, he became enraged.       Witnesses testified and

       surveillance video and phone records demonstrated that Appellant took

       his grandmother's Toyota Camry from its parking spot in the Upsal Street

       garage in Philadelphia and drove out to case the Brown family home with

       two of his codefendants at approximately 7:00 p.m. on September 27,

       2015.    The three men returned to Philadelphia to pick up a fourth man

       and drove back out to the Lower Moreland Township home.               Witnesses

       inside of the Brown home testified that they heard their back door being

       kicked in, and heard footsteps running up the stairs to the second floor.

       The witnesses testified that they heard someone yell "get him" and they

       heard gunshots as Kevin Brown confronted the men at his bedroom door.

       Police officers recovered five (5) .22 shell casings from the home.

               Neighbors testified that they saw three or four men run from the

       house and get into a dark four-door sedan and drive away. Sean Creedon

       described a stockier man wearing a gray hooded sweatshirt get into the

       driver's seat of the dark sedan.     Surveillance video captured the dark

       Toy?ta Camry sedan returning to the Philadelphia garage and Appellant in

       the foyer of the garage at 11:27 p.m. wearing a gray hooded sweatshirt.

       Dr. Hoyer confirmed that Kevin Brown had died from a bullet wound to

       the neck.




                                             21
       The testimony of codefendant Mathews confirmed much of the

Commonwealth's theory of the case.        Appellant himself buttressed this

testimony by sending handwritten, threatening letters to codefendant

Mathews while they were both housed at Montgomery County Correctional

Facility. While law enforcement never recovered the murder weapon, the

Commonwealth presented sufficient evidence in support of the charges.

Viewing the totality of the evidence in the light most favorable to the

Commonwealth, this court concludes that the Commonwealth presented

sufficient evidence to enable the jury to find every element of second

degree murder and conspiracy to commit murder beyond a reasonable

doubt. Therefore, Appellant's attack on the sufficiency of the evidence to

sustain his convictions must fail.

   .   In his third issue on appeal, Appellant complains that the jury's

guilty verdicts on all charges were not supported by the weight of the

evidence "as per his post-sentence motion." In his post-sentence motion,

Appellant baldly stated: "The verdict was against the weight of the

evidence presented at trial." (Motion, filed 11/25/ 16, at -W2). At argument

on the motion, Attorney Cooper proffered that Appellant should not have

been convicted of murder because the jury obviously did not believe that

Appellant was the killer since they found him not guilty of the gun

charges. (N.T. Post-Sentence Motion, 12/ 14/ 16, at 4-5). Counsel posited

that, based on Appellant's defense at trial, the jury did not believe

Appellant was in the house or in the alternative, that others had set up



                                     22
the· burglary and things went wrong, but that Appellant was not

responsible.      Although the court will address the conviction for second

degree murder as preserved for review, Appellant's contention is devoid of

merit.

         In contrast to a sufficiency claim, "[a] true weight of the evidence

challenge concedes that sufficient evidence exists to sustain the verdict

but questions which evidence is to be believed." Commonwealth v. Miller,

172 A.3d 632, 643 (Pa.Super. 2017) (quoting Commonwealth v. Thompson,

106 A.3d 742, 758 (Pa.Super. 2014)). In bringing this claim, an appellant

seeks "a new trial on the ground that the evidence was so one-sided or so

weighted in favor of acquittal that a guilty verdict shocks one's sense of

justice."    Commonwealth v. Diaz, 152 A.3d 1040, 1046 (Pa.Super. 2016)

(citing Commonwealth v. Lyons, 622 Pa. 91, [116], 79 A.3d 1053, 1067

(20i3)). Accord Commonwealth v. Cash, 635 Pa. 451, 467, 137 A.3d 1262,

1270 (2016) (citation omitted).      One of the "least assailable reasons" for

denying a new trial is a trial court's conviction that the jury's verdict was

or was not against the weight of the evidence.           Miller, supra (citation

omitted).

         Appellate review of such a challenge is well settled:

            The weight of the evidence is a matter exclusively for the
            finder of fact, who is free to believe all, part, or none of
            the evidence and to determine the credibility of the
            witnesses. A new trial is not warranted because of "a
            mere conflict in the testimony'' and must have a stronger
            foundation than a reassessment of the credibility of
            witnesses.    Rather, the role of the trial judge is to



                                        23
          determine that notwithstanding all the facts, certain
           facts are so clearly of greater weight that to ignore them
          or to give them equal weight with all the facts is to deny
          justice. On appeal, our purview is extremely limited and
          is confined to whether the trial court abused its
           discretion in finding that the jury verdict did not shock
          one's conscience. Thus, appellate review of a weight
          claim consists of a review of the trial court's exercise of
          discretion, not a review of the underlying question of
          whether the verdict is against the weight of the evidence.
          An appellate court may not reverse a verdict unless it is
          so contrary to the evidence as to shock one's sense of
          justice.

      Commonwealth v. Rosser, 135 A.3d 1077, 1090 (Pa.Super.
      2016) (en bane), quoting Commonwealth v. Gonzalez, 109 A.3d
      711, 723 (Pa.Super. 2015), appeal denied, 125 A.3d 1198 (Pa.
      2015) (citations omitted).

Diaz, supra.     Accord Commonwealth v. Izurieta,       171 A.3d 803, 809

(Pa.Super. 2017 (citation omitted). "Resolving contradictory testimony and

questions of credibility are matters for the finder of fact." Miller, supra at

642 (citation omitted).

      In the case sub judice, Attorney Cooper simply stated at argument

on the post-sentence motion that the verdict was against the weight of the

evidence because the jury did not believe that Appellant had fired the fatal

shot since they acquitted him of the gun charges.      However, there are a

myriad of reasons why the jury may have acquitted Appellant of the gun

charges given that investigators were unable to recover the .22 caliber

murder weapon.         Moreover,   this argument demonstrates a         basic

misapprehension of the charge of and conviction for second degree

murder.




                                      24
         Having presided over the eleven-day trial,          having heard the

testimony and observed the demeanor of all of the witnesses, this court

disagrees with Appellant's characterization of the evidence. Nevertheless,

it was exclusively within the jury's purview to do exactly what they did;

that is, to weigh the evidence and accept all, part or none of it, and

determine the credibility of all of the witnesses.

      The Commonwealth demonstrated that Appellant had the personal

motive to exact revenge against Egyniah and her family because Egyniah

had left him and moved back in with her family.             Appellant's Counsel

arduously tested Egyniah's version of the events.             Both direct and

circumstantial evidence supported the Commonwealth's theory that

Appellant was the ringleader of this home invasion. Testimony as well as

other evidence substantiated that Appellant removed his grandmother's

car   from    the   garage    without   permission,   rounded    up   his     three

coconspirators and drove out to Egyniah's house twice. Surveillance video

places    Appellant   m      the   Philadelphia   parking   garage    where     his

grandmother parked the black Toyota sedan at the relevant times.

Records from his cellular telephone substantiate the trips out to the crime

scene in Montgomery County and back twice.                   The testimony of

codefendants Mathews and Smith substantiate those trips.               Appellant

then handwrote threatening letters in prison to codefendant Mathews after

lear_ning of Mathews' statement to police implicating Appellant.




                                        25
             This court then instructed the jury on their duty and the jury
o;11
       carried out their duty. It was the jury's role as factfinder to evaluate all of

       the evidence and determine the weight to give it. It is the undersigned's

       opinion that, in addition to the video evidence and the cell phone record

       evidence, Egyniah's and codefendant Mathew's testimony at trial was

       reliable and of sufficient weight to sustain the jury's verdict.      Because

       Appellant cannot demonstrate that the jury's verdict so shocked one's

       sense of justice as to lead to the conclusion that this court abused its

       considerable discretion in declining to grant relief, Appellant's third claim

       necessarily must fail.

             In his fourth issue raised on appeal, Appellant insists for a

       multitude of reasons that the court erred in denying his motion to

       suppress his statements to the police.      The specific claims argued and

       preserved before this court are as follows:      "the statement was taken in

       violation of [Appellant's] rights because 1) the approximately eight-hour

       interrogation was too long, 2) the purposeful delay in between the first and

       second portions was coercive, 3) the detectives failed to te-Mirandize

       Defendant after the break and 4) the use of the photograph to obtain

       additional information constituted undue pressure and coercive tactics

       which lead to an involuntary statement."             (Findings of Fact and

       Conclusions of Law, filed 6/30/ 16, at 15-16).

             Where, as here, a defendant files a motion to suppress, the burden

       is on the Commonwealth to demonstrate by a preponderance of the



                                             26
•1,.
"1•
0
in
::J    evidence      that    the    challenged    evidence     was   properly   obtained.

       Pa.R.Crim.P. 581; Commonwealth u. Galendez, 27 A.3d 1042, 1046

       (Pa.Super. 2011) (en bane). As it relates to this case, the Commonwealth

       bears the burden of proving by a preponderance of the evidence that a

N�     defendant's statement or confession is voluntary.              Commonwealth v.
��
       Yandamuri,      639    Pa.   100,   136,   159 A.3d 503, 525 (2017) (citing

       Commonwealth v. Nester, 551 Pa. 157, 162-63, 709 A.2d 879, 882 (1998));

       Commonwealth v. Harrell, 65 A.3d 420, 434 (Pa.Super. 2013) (citation

       omitted]. "!IJt is within the suppression court's sole province as factfinder

       to pass on the credibility of witnesses and the weight to be given their

       testimony."     Galendez, supra; Commonwealth v. Baker, 24 A.3d 1006,

       1015 (Pa.Super. 2011).        Accord Commonwealth u. Simmen, 58 A.3d 811,

       817 (Pa.Super. 2012) (explaining suppression court may believe all, part

       or none of the evidence presented).

             As previously stated, this court presided over a suppression hearing

       on May 18, 2016, and issued its Findings of Facts and Conclusions of Law

       on 'June 30, 2016.           Therein, the undersigned reiterated the facts

       underlying the Commonwealth's procurement of Appellant's statements as

       well as the applicable and relevant law. After examining the totality of the

       circumstances, this court concluded that Appellant had voluntarily waived

       his constitutional rights under Miranda, that the waiver was valid, that

       Appellant had made his statement voluntarily and that it was the product

       of free and unconstrained choice.               The undersigned incorporates the


                                                  27
twenty (20) page Findings of Fact and Conclusions of Law and the

reasoning therein in support of this opinion.

         In his fifth and sixth issues presented on appeal, Appellant asserts

that the court erred in denying Appellant's motion to sever, the motion in

opposition to joinder and the motion for a mistrial.                    In his concise

statement, Appellant alleges error in the denial of the motions to sever and

in opposition to joinder because the role of Appellant's codefendants, who

ultimately      pied guilty,     caused     prejudicial    confusion     and       impaired

Appellant's right to a fair trial. Appellant did not preserve this claim in the

trial court. Rather, the basis in the trial court for the motion to sever and

motion in opposition to joinder centered on Bruton'» issues which

Appellant has raised in a separate claim.                  (N .T. Hearing on Pretrial

Motions, 5/19/18, at 9-13).            Moreover, Appellant does not provide any

explanation of the "prejudicial confusion" he alleges or how it impaired his

right to a fair trial.       Accordingly, Appellant's fifth issue is waived.              In

addition, at the time this issue was argued, Appellant's Counsel was

under the impression that Mathews' statement was going to be read to the

Jury     by    the   Commonwealth.            Instead,    Mathews       testified    as   a

Commonwealth witness and was cross-examined by Appellant's Counsel.

         Similarly, Appellant's vague complaint that the court erred in

denying his motion for a mistrial pursuant to Commonwealth v. Scarfo,

611 A.2d 242 (Pa.Super. 1992) lacks merit.
16
     Brwon v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968).



                                             28
          ·   The harm raised by the defense and addressed by the Superior

       Court in Scarfo, centered on government intrusion into a group defense
'211

,..
�h     camp and the resulting interference in the attorney-client relationship. In

       Scarfo, plea negotiations had been ongoing for approximately two weeks

       with a defendant who had been participating in a group defense when he

       changed   his   plea,   agreed   to   cooperate    with   the   prosecution,   the

       Commonwealth failed to "satisfactorily describe or aver that they had

       created some sort of separation between the agents and prosecutors

       handling the change in plea and those trying the case" and there had not

       been an evidentiary hearing.      Id. at 266.     Because these circumstances

       raised "a sufficient inference to warrant a finding that an intrusion may

       have occurred", the appellate court remanded for a new trial. Id.

              Instantly, Attorney Cooper made an oral motion for a mistrial on

       July 12, 2016, the morning after codefendant Amin entered an open guilty

       plea to third-degree murder. The court conducted an evidentiary hearing

       the next morning at which the following became clear:             1) codefendant

       Arnin's statement to police did not implicate himself or any of his

       codefendants; 2} Counsel for codefendant Amin deferred to his client's

       decision on which potential jurors to strike; 3) both codefendant Amin and

       codefendant Smith rejected a plea offer on Wednesday, July 6, 2016; 4) on

       Friday, July 8, 2016, Amin's Counsel asked the Commonwealth for a plea

       offer; 4) Deputy District Attorney McGoldrick did not participate in the

       plea negotiations, and 5) codefendant Amin absolutely and unequivocally



                                              29
refused to cooperate with the Commonwealth. The court determined that

there had been no governmental intrusion into the defense camp and

denied Appellant's motion for a mistrial.    As a result, Appellant's sixth

issue on appeal is unavailing.

      In his seventh issue, Appellant contends that the court erred in

granting the Commonwealth's motion to introduce prior bad acts and,

specifically, allowing the "highly prejudicial" testimony concerning an

alleged sexual assault. The claim warrants no relief.

      Long-settled Pennsylvania law provides as follows:

      The trial court's decision to admit evidence is subject to
      review for an abuse of discretion. Commonwealth u. Dengler,
      586 Pa. 54, 890 A.2d 372, 379 (2005).           "An abuse of
      discretion may not be found merely because an appellate
      court might have reached a different conclusion, but requires
      a result of manifest unreasonableness, or partiality, prejudice,
      bias, or ill-will, or such lack of support so as to be clearly
      erroneous." Commonwealth u. Dillon, 592 Pa. 351, 925 A.2d
      131, 136 (2007); Grady u. Frito-Lau, Inc., 576 Pa. 546, 839
      A.2d 1038, 1046 (2003).

      Evidence of "other crimes, wrongs, or other acts" is
      inadmissible solely to show a defendant's bad character or his
      propensity for committing criminal acts. Pa.R.E. 404(b)(l);
      Commonwealth u. Lark, 518 Pa. 290, 543 A.2d 491 (1988).
      Such evidence is admissible, however, when relevant for
      another purpose, including motive, opportunity, intent,
      preparation, plan, knowledge, identity, or absence of mistake.
      Pa.R.E. 404(b)(2); Commonwealth u. Chmiel, 585 Pa. 547, 889
      A.2d 501, 534 (2005). This Court has also recognized the res
      gestae exception, permitting the admission of evidence of
      other crimes or bad acts to tell "the complete story."
      Commonwealth u. Williams, 586 Pa. 553, 896 A.2d 523, 539
      (2006); Commonwealth u. Paddy, 569 Pa. 47, 800 A.2d 294,
      308 (2002); Lark, 543 A.2d at 497. Such evidence may be
      admitted, however, "only if the probative value of the evidence




                                    JO
         outweighs      its    potential    for unfair     prejudice."        Pa.R.E.
         404(b)(2).

Commonwealth v. Hairston, 624 Pa. 143, 157, 84 A.3d 657, 664-65

(2014).17 Accord Commonwealth v. Drumheller, 570 Pa. 117, 135-38, 808

A.2d 893, 904-05 (2002) (citations omitted) (affirming admission of prior

abusive relationship spanning three years as prior bad acts evidence);

Commonwealth           v.     Yocolano,    169 A.3d 4 7,      53-55      (Pa.Super.       2017)

(concluding trial court did not abuse its discretion in allowing evidence of

the victim's and the appellant's abusive relationship as prior bad acts).

         As it specifically applies to the case sub judice, our appellate courts

have      affirmed    decisions      to    admit   prior    bad    act    evidence        which

corroborates the Commonwealth's theory of a case and demonstrates

motive or intent, as well as to tell the complete story. See, e.g., Hairston,

supra (citations omitted); Yocolano, supra; Commonwealth v. King, 959

A.2d 405 (Pa.Super. 2008) (affirming trial court's decision to admit prior


17
     The Pennsylvania Rules of Evidence specifically provide as follows:

         (b) Crimes, Wrongs or Other Acts.

         (/) Prohibited Uses. Evidence of a crime, wrong, or other act is not
         admissible to prove a person's character in order to show that on a particular
         occasion the person acted in accordance with the character.

         (2) Permitted Uses. This evidence may be admissible for another purpose,
         such as proving motive, opportunity, intent, preparation, plan, knowledge,
         identity, absence of mistake, or lack of accident. In a criminal case this
         evidence is admissible only if the probative value of the evidence outweighs
         its potential for unfair prejudice.

Pa. R. E. 404(b ).



                                              31
       bad act evidence corroborating Commonwealth's theory of motive of killing

       victim in retaliation for cooperating with police).      In applying the res

       gestae exception, "our courts will allow evidence of prior bad acts where

       the distinct crime or bad act 'was part of a chain or sequence of events

       which formed the history of the case and was part of its natural

o::�   development.' "    Drumheller, supra at 137, 808 A.2d at 905 (citation

       omitted).     Accord    Hairston,   supra    at   159    (discussing     cases);

       Commonwealth v. Green, 76 A.3d 575, 584 (Pa.Super. 2013).              Although

       there is "no specific timeframe that dictates the applicability of the

       exception", the prior bad acts must be "near in time and place".         Green,

       supra; accord Drumheller, supra (stating remoteness of prior instances

       affects the weight of that evidence and not its admissibility).

          ·   In addition, "proving motive, while not an element of a crime, is

       intended to demonstrate that the person charged with the crime had

       reason to commit that crime and was more likely than another individual

       to commit the offense charged."      Commonwealth v. Mollett, 5 A.3d 291,

       307 (Pa.Super. 2010). For prior bad act evidence to be admissible under

       the _motive exception, "there must be a specific 'logical connection' between

       the other act and the crime at issue which establishes that 'the crime

       currently being considered grew out of or was in any way caused by the

       prior set of facts and circumstances.' "    Commonwealth v. Ross, 57 A.3d

       85, 100 (Pa.Super. 2012) (en bane) (citation omitted). Accord Drumheller,

       supra at 140, 808 A.2d at 906 (citation omitted).



                                             32
             ·   Once the court concludes that the evidence is admissible for one or

          more of the limited purposes, it must then conduct a balancing inquiry to

          determine whether the evidence's probative value outweighs its potential

          for unfair prejudice.    Hairston, supra at 157, 84 A.3d at 665 (citation

�n        omitted); accord Commonwealth u. Spatz, 562 Pa. 498, 523, 756 A.2d
e.;n
�·();q·   113.9, 1152 (2000) (citation omitted). In conducting this inquiry,

                 courts must consider factors such as the strength of the other
                 crimes evidence, the similarities between the crimes, the time
                 lapse between crimes, the need for the other crimes evidence,
                 the efficacy of alternative proof of the charged crime, and the
                 degree to which the evidence probably will rouse the jury to
                 overmastering hostility.

          Yocolano, supra at 55 (citing Commonwealth v. Brown, 52 A.3d 320, 325-

          27 (Pa.Super. 2012)).

                 Evidence of other crimes will not be prohibited merely because it is

          harmful to the defense. Hairston, supra at 666. (citing Commonwealth v.

          Dillon, 592 Pa. 351, 925 A.2d 131 141 (2007)). Rather," 'unfair prejudice'

          means a tendency to suggest decision on an improper basis or to divert

          the jury's attention away from its duty of weighing the evidence

          impartially." Hairston, supra (citing Pa.R.E. 403 cmt.).

                 Finally,   Pennsylvania   appellate    courts   have   underscored   the

          presumption that a jury will follow the trial court's instructions.

          Commonwealth v. Hoover, 630 Pa. 599, 614, 107 A.3d 723, 731-32 (2014)

          (citation omitted}; Commonwealth v. Travers, 564 Pa. 362, 366, 768 A.2d

          845, 847 (2001) (citations omitted).         Where a trial court has given a




                                                33
cautionary instruction to the jury which outlined the purpose for which

the prior bad act evidence at issue could be considered, the appellate

courts have generally held that the limiting instruction either cured or

minimized any possible prejudicial effect of the evidence at issue.       See

Hairston, supra at 160, 84 A.3d at 666-67 (discussing cases); Drumheller,

supra at 138-39, 808 A.2d at 906 {citations omitted).

      Here,   the   Commonwealth     sought   to   introduce   evidence    of

Appellant's abusive relationship with Egyniah and accompanying threats

and manipulation, and specifically the prior rape involving Appellant and

codefendant Smith and a prior physical assault by Appellant, to establish

a motive for the home invasion resulting in the murder of Egyniah's father

and the natural development or res gestae of the case. This evidence was

relevant and necessary to explain why Egyniah left him and moved back

in with her parents and establish Appellant's motive for seeking revenge

when he could no longer manipulate her.

      Although this prior bad acts evidence may have been prejudicial, it

was not unduly so.       Moreover, any prejudicial effect of Egyniah's

testimony was minimized by this court's limiting instructions to the jury.

As this court has done in other cases and other trial courts have done as

well, the court provided the jury with an instruction drafted by Counsel

regarding the limited purpose for which they could consider the evidence.

The jury was then free to accept or reject the evidence and to give it




                                    34
      whatever weight they felt it deserved.         Consequently, this contention

      warrants no relief.

            Appellant complains    in   his eighth issue, consisting of four (4)

�··   subsections,   that the   court erred     in   admitting   the statement of

      codefendant Smith because it implicated Appellant and because of various

      redaction requests Appellant claims the court denied.        A review of the

      record demonstrates that Appellant is mistaken.

            Preliminarily, Attorney Cooper did not argue a general objection to

      the ·admission of codefendant Smith's statement at trial, nor was there a

      reasonable basis to do so. is Attorney Cooper requested severing the trials

      based upon Bruton issues as argued on May 19, 2016.             In addition,

      Attorney Cooper argued the specific redactions he proposed to the

      statements of codefendants Smith and Mathews on June 22, 2016.

      Attorney Cooper had no objection to the Commonwealth introducing

      evidence that Appellant and Egyniah were married in the Muslim faith.

      He did object, however, to codefendant Smith's statement wherein

      ccdefendant Smith admitted engaging in sexual acts with Egyniah under

      the direction of Appellant, referred to at trial in Smith's statement as "the

      other guy".    Attorney Cooper also objected to the introduction of this

      sexual encounter as a prior bad act, which the court has addressed

      separately supra. There was no error in the introduction of codefendant


      18
          The Commonwealth moved for the admission of codefendant Smith's Statement
      without objection. (N.T. Trial, 7/12/J 6, at 59).



                                           35
       Smith's statement at trial.      Further, in the final portion of this claim,
o;11
       Appellant insists that the court erred in denying the defense's proposed

       redaction to the term "the other guy' and the request to redact the

       statement "I saw him on the news."

           ·   An actual reading of the record, however, reveals that it was

       Attorney Cooper who proposed the term "the other guy" on the previous

       page in the transcript, referring at that point to codefendant Mathews'

       statement.     The record also reveals that the court granted Attorney

       Cooper's Motion in Limine objecting to these statements.                (Order:

       Defendant Naadir Abdul-Ali's Motion          in   Limine, docketed 6/30/ 16}.

       Additionally, the court notes that Mujahid Mathews testified at trial. The

       only portions of his statement read at trial were read by defense counsel.

       Hence, Appellant's eighth issue is entirely devoid of merit.

               In his ninth and tenth issues on appeal, Appellant argues that the

       court erred in denying Appellant's oral motion to introduce photographs of

       a topless Egyniah Muhammad and publish them to the jury as well as in

       denying his request for a jury instruction regarding her delay in reporting

       the rape. These claims are also devoid of merit.

               "Generally speaking, evidence is admissible if it is relevant, that is,

       'if it logically tends to establish a material fact in the case, tends to make a

       fact at issue more or less probable or supports a reasonable inference or

       presumption regarding a material fact.' " Commonwealth v. Kinard, 95

       A.3d 279, 284 (Pa.Super. 2014) (en bane) (citation omitted).         As stated



                                              36
        earlier, a trial court decision to admit or exclude evidence is reviewed
o:u     under an abuse of discretion standard. Hairston, supra at 157, 84 A.3d at

        664 (citations omitted).
t-4··
               Instantly, the court concluded that the photographs Attorney

        Cooper sought to introduce after Egyniah's direct testimony that he had
t-4•,
        received as part of discovery from Appellant's cell phone were not relevant

        to the issues at hand and were instead an improper attempt to attack her

        credibility.   The court properly employed its discretion in denying

        Appellant's request.

               As a Superior Court panel also recently explained:

              In reviewing a challenge to the trial court's refusal to give a
              specific jury instruction, it is the function of this Court to
              determine whether the record supports the trial court's
              decision. In examining the propriety of the instructions a trial
              court presents to a jury, our scope of review is to determine
              whether the trial court committed a clear abuse of discretion
              or an error of law which controlled the outcome of the case. A
              jury charge will be deemed erroneous only if the charge as a
              whole is inadequate, not clear or has a tendency to mislead or
              confuse, rather than clarify, a material issue. A charge is
              considered adequate unless the jury was palpably misled by
              what the trial judge said or there is an omission which is
              tantamount to fundamental error. Consequently, the trial
              court has wide discretion in fashioning jury instructions. The
               trial court is not required to give every charge that is
              requested by the parties and its refusal to give a requested
              charge does not require reversal unless the Appellant was
               prejudiced by that refusal.

        Commonwealth v. Sandusky, 77 A.3d 663, 667 (Pa.Super. 2013) (citing

        Commonwealth v. Thomas, 904 A.2d 964, 970 (Pa.Super. 2006)).             A

        prompt complaint instruction is not mandated even in a sexual assault

        case. (id.).

                                             37
      As previously noted, the Commonwealth did not charge Appellant

with rape or sexual assault in this case. On direct, Egyniah testified that

she did not want to engage in sexual activity with codefendant Smith, that

she did not consent to the encounter but, rather, Appellant had frightened

and intimidated her into doing so.

      Attorney Cooper thoroughly cross-examined Egyniah concerning her

version of her relationship with Appellant and the events leading up to the

home invasion and murder of her father. Additionally, Attorney Cooper

argued in closing that the jury should question her credibility based on

the inconsistencies in her testimony. Finally, the court read an agreed-

upon curative instruction regarding the prior bad act testimony. Hence,

the court properly exercised its discretion in denying Appellant's request

to allow the admission of the photographs and to read the prompt

complaint jury instruction.

      In his eleventh issue on appeal, Appellant contends that the trial

court erred in granting the Commonwealth's Motion to preclude evidence

of the convictions of Commonwealth witnesses Joseph Reynolds and

Carlisha Devereux at trial. Appellant is mistaken.

      Preliminarily, the court notes that the Commonwealth did not

present Carlisha Devereux as a witness at trial. Therefore, the claim as it

relates to Ms. Devereux is moot.      The claim as it relates to Joseph

Reynolds warrants no relief.




                                     38
           ·   Pursuant to Pennsylvania Rule of Evidence 609, evidence of a

0:IJ    crimen [alsi conviction      must    be     admitted   against a witness       for

        impeachment purposes where the date of conviction or last day of

        confinement is less than ten ( 10) years old.           Pa. R.E. 609(a),(b).   In

        determining whether critneri f'alsi convictions older than ten ( l 0) years are
t-4··
        admissible as more probative than prejudicial, Pennsylvania courts are to

        consider and balance the following five (S) factors:

               (1) the degree to which the commission of the prior offense
               reflects upon the veracity of the [witness]; (2) the likelihood, in
               view of the nature and extent of the prior record, that it would
               have a greater tendency to smear the character of the
               [witness], rather than provide a legitimate reason for
               discrediting him as an untruthful person; [(]3) the age and
               circumstances of the [witness]; [(]4) the strength of the
               prosecution's case and the prosecution's need to resort to this
               evidence as compared with the availability to the defense of
               other witnesses through which its version of the events
               surrounding the incident can be presented; and [(15) the
               existence of alternative means of attacking the [witness]'s
               credibility.

        Hoover, supra at 604, 107 A.3d at 725 (citing Commonwealth u. Randall,

        515 Pa. 410, 528 A.2d 1326 (1987)).

           : In the case at bar, the disputed conviction according to Counsel was

        for criminal attempt at theft on May 31, 2006. (N.T. Hearing on Motions

        in Limine, 6/22/ 16, at 70).        Appellant's trial commenced with jury

        selection on Tuesday, July 5, 2016, which is outside of the ten-year

        mandatory period.     Mr. Reynolds' proffered testimony was limited to the

        number of people he saw run from the back door of Kevin Brown's house

        after hearing gunshots just after 11:00 p.m. on Sunday, September 27,



                                               39
        2016.     It bears repeating that Mr. Reynolds was unable to specifically
o:;11
        identify any of those people. (Id. at 74). After hearing oral argument and
�lj



""�··
\,
        having conducted the balancing test based upon the representations of

        Counsel, the court properly exercised its discretion and granted the

        Commonwealth's motion. Thus, this claim is baseless.

                 In his twelfth and thirteenth issues on appeal, Appellant asserts

        that the court erred in granting the Commonwealth's motions to admit

        Appellant's handwritten letter sent to codefendant Mathews in November

        2015 when both were housed at Montgomery County Correctional Facility

        and Appellant's refusal to submit a handwriting exemplar.           The record

        reveals that Attorney Cooper did not object to the introduction of

        Appellant's refusal to submit an exemplar. Hence, that claim is waived.

        {N .T.    Hearing   on    Pretrial   Motions,   5/ 19 / 16,   at   93;   Order:

        Commonwealth's Motion in Limine to Admit Evidence of Defendant's

        Refusal to Submit Handwriting Exemplar, docketed June 24, 2016).

        Further, neither claim has merit.

                 When ruling on a trial court's decision to grant or deny a motion in

        limine, the appellate courts apply an evidentiary abuse of discretion

        standard of review.      Commonwealth u. Mangel, 181 A.3d 1154, 1158

        (Pa.Super. 2018)      (citation omitted).   "The admission of evidence is

        committed to the sound discretion of the trial court". Id. "The proponent

        of the evidence must introduce sufficient evidence that the matter is what

        it purports to be." Id. at 1159 (citing Pa.R.E. 90l(a)).



                                               40
      In the instant matter, the Commonwealth provided direct and

circumstantial evidence that Appellant authored two of the three letters

and had someone else handwrite the third after law enforcement had

requested a handwriting exemplar from Appellant.                   Testing revealed

Appellant's   own     fingerprint   on     the   first   letter.     However,    the

Commonwealth        also   proffered     substantial     circumstantial    evidence

including, inter alia, the references to nicknames of the only other

codefendants, Smith and Amin, the same or similar language used in all

three letters, the misspelling of the same word in two of the letters, and

the fact that the correspondence was handwritten on Montgomery County

Correctional Facility letterhead combined with the information of what pod

or cell block each of them was housed in at th'e correctional facility.

Additionally, Appellant's refusal to provide a handwriting exemplar

constituted additional circumstantial evidence that Appellant was the

author of those letters. Accordingly, these issues are devoid of merit.

      Appellant asserts in his fourteenth issue on appeal that the court

erred in denying his motion to exclude otherwise eligible jurors from the

jury because they lived in Lower Moreland Township. Without any basis

or legal support whatsoever, Counsel baldly stated that jurors from Lower

Moreland Township would be adversely affected upon hearing the facts of

this case and, thus, they should be excluded from the jury pool.                This

issue is moot. Moreover, it is totally lacking in merit.




                                         41
       The proper stage to test potential juror qualifications as well as

possible bias is during uoir dire.         Commonwealth u. Richardson, 504 Pa.

358·, 362, 473 A.2d 1361, 1363 {1984).               "The purpose of voir dire is to

ensure the empaneling of a fair and impartial jury capable of following the

instructions on the law as provided by the trial court." Commonwealth u.

Hackett, 558 Pa. 78, 83, 735 A.2d 688, 691 (1999).

       In this case, the court conducted extensive voir dire of the panel of

potential jurors and Counsel had the opportunity to ask follow up

questions with individual members. At the close of jury selection, there

were no objections to the panel and all Counsel stated that this was the

jury they had selected. Thus, this claim warrants no relief.

       Appellant's last three issues raised on appeal have been waived or

are moot.      Citing to the court's June 24, 2016 order in issue fifteen,

Appellant complains that the court erred in granting the Commonwealth's

motion in limine to admit the 911 audio recordings of the victim's wife,

Cassandra Brock, and daughter, Ruquaiyyah Muhammad.                         As stated in

the cited order, defense Counsel did not respond to the motion nor did

Counsel raise an objection to the motion at oral argument.l? Hence, this

issue is waived.

       In his sixteenth issue on appeal, Appellant complains that the court

erred in granting the Commonwealth's motion to admit evidence of Sallie

19
    Notably, as with many of these issues on appeal, Counsel is objecting to the order
granting the motion and not to the admittance of this evidence at trial. Regardless,
Appellant raised no objection to the evidence at trial as well. (N.T. Trial 7/12/16 at 175).

                                            42
          Jackson's       testimony before an          investigating grand jury.    Notably,
(X11
          Appellant did not respond to the Commonwealth's motion, as noted in the
12�
....;,,   court's June 29, 20 i 6 order, nor did Counsel object at oral argument on
'\ ..
          the motion. (N.T. Hearing on Motions in Limine, 6/22/ 16, at 63).

                   As a review of the record demonstrates, Ms. Jackson was an alibi

          witness for codefendant Smith only.               Once codefendant Smith presented

          her testimony on his behalf, the court permitted the Commonwealth to

          cross exam Ms. Jackson with allegedly false testimony before a grand jury

          regarding her relationship with codefendant Smith in an effort to impeach

          her credibility. There existed no reasonable basis upon which Appellant's

          Counsel should have objected. This issue is disingenuous at best and has

          been waived.

                   In the final issue raised on appeal, Appellant insists that the court

          erred in denying his request for a Frye hearing. The contention is moot.

                   Initially, Attorney Cooper filed a Daubert''' motion that he argued

          before the court on May 19, 2016.              In response to the Commonwealth's

          argl:1ment, Attorney Cooper conceded that he was not requesting a Frye21

          hearing but, rather, specific discovery. (N .T. Hearing on Pretrial Motions,

          5/ 19/ 16, at 45-57).         On June 27, 2016, Attorney Cooper filed a bald

          motion requesting a hearing to determine if the fields of handwriting


          20
             Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125
          L.Ed.2d 469 (1993).
          21
               Frye v. United States, 293 F. 1013 (D.C.Cir.1923).



                                                       43
        expertise and fingerprint evidence expertise have a sufficient foundation to
o;11
        be   admitted   where   the   Commonwealth      "may"   introduce   proposed

        evidence. (Motion for Frye Hearing, filed 6/27 / 16). In response, the court

        issued an order on June 29, 2016, in which the court stated as follows:

        "[a]t the appropriate time, Counsel will have ample opportunity to voir dire
t-"··
o:�     each expert witness and the [c]ourt will address any opposition based

        upon a legitimate dispute at that time." (Order: Defendant Naadir Abdul-

        Ali's Motion for Frye Hearing, docketed June 29, 2016).        Accordingly,

        Appellant's final issue is moot.



        V.    CONCLUSION

              Based upon the foregoing analysis, this court respectfully requests

        that the Superior Court affirm Appellant's judgment of sentence.


                                           BY THE COURT:




                                           THO AS P. ROGERS, .
                                           Court of Common Pleas
                                           Montgomery County, Pennsylvania
                                           38th Judicial District



        Copies sent on 07 J 11/ 18 to:
        By Interoffice Mail:
        Deputy District Attorney Robert M. Falin, Chief of Appeals Division,
              Office of the Montgomery County District Attorney
        By First-Class Mail:
        Lauren A. Wimmer, Esquire, Counsel for Appellant, Naadir Abdul-Ali



                                               44
        Naadir Abdul-Ali MW9735
        SCI" Houtzdale
        P.O. Box 1000
        Houtzdale, PA 16698-1000




. 0:b




                                   45